Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  155334 & (20)(21)(28)(34)(39)(41)                                                                         Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155334
                                                                    COA: 335215
                                                                    Wayne CC: 08-008639-FC
  DERRICK LEE SMITH,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the February 6, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motions for bail,
  the motions to add issues, and the motion to grant the application for leave to appeal are
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2017
         a1218
                                                                               Clerk